DETAILED ACTION
The preliminary amendment filed on 11/15/2019 is acknowledged in which claim 23 is cancelled and claims 1-5, and 7-21 are amended.  Claims 1-22 are pending in the instant application and is examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of the following informalities:  in claim 1, it appears that the word “web” and “film” are used interchangeably and thus, this discrepancy needs to be clarified.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 is indefinite and metes and bounds of the claim cannot be determined since Applicant’s disclosure, page 17, Table 5 shows that films comprising only 70 wt % and even 85 wt % of MFC do not allow to obtain films having an OTR value of less than 10000 cc/m2*24h at 23°C and 50% RH before calendering step and of less than 200 cc/m2*24h at 23°C and 50% RH after calendering at a line load of at least 60 kN/m and a temperature of at least 60°C. The only example fulfilling the OTR values of claim 1 is Table 5, P11-1 which contains 100 wt % MFC fibers.
In addition, Applicant’s disclosure in the entire experimental section and as well as description on page 6 bridging to page 7, discloses that the nanocellulose is a microfibrillated cellulose.  Thus, the nanocellulose of claim 1 should be further specified to be microfibrillated cellulose and thus claim 20 is redundant.
Claims 5 and 6 are indefinite since it is unclear what “normal fibers” means in the context of aforementioned claims.
Claim 13 is indefinite since it is unclear what “superfine” microfibrillated cellulose means in the context of the claim.
Claim 19 is unclear whether “specific formation number” means “method for measuring the specific formation number parameter” or else.    
Claim 21 is vague and unclear since a product by process is recited an OTR value at 23°C/50 RH and alternatively by an OTR value at 38°C/85RH whereas in method claim 1, the resulting product is defined by both OTR values.       
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over by ISTO HEISKANEN; et al. (WO 2017046755 A1) of IDS record, in view of ULRICH ROTHFUSS; et al. (EP 2186939 A2). 

Regarding claim 1, HEISKANEN discloses: A method of manufacturing a film (Title) having an oxygen transmission rate (OTR) value in the range of 0.1 to 200 cc/m2*24h at 23°C, 50 % relative humidity (RH), and an OTR value in the range of 0.1 to 2000 cc/m2*24h at 38°C at 85 % RH (Table 1.  Even though the exact ranges of the OTR is not as the same range in the claimed invention, but the product made by HEISKANEN is substantially identical to the claimed product.  The OTR is a physical property and not a structure.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in HEISKANEN is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to arrive the exact ranges recited in the claimed invention.), comprising at least 60 % by weight nanocellulose based on the weight of the total amount of fibers in the film (Nanocellulose is disclosed in the background section page 2- line 23, but the summary section lines 24-25 disclose “a microfibrillated cellulose, wherein the dry content of the suspension is in the range of from 0.1 to 10% by weight.  Even though the exact amount of 60 % by weight nanocellulose is not disclosed, but one of ordinary skill in the art could manipulate the properties and operating condition so as to achieve the exact amount vis routine optimization.), wherein the method comprises the steps of: providing an aqueous suspension comprising said nanocellulose (Nanocellulose is disclosed in the background section page 2, line 23, but the summary section page 3, lines 24-25 disclose “a microfibrillated cellulose, wherein the dry content of the suspension is in the range of from 0.1 to 10% by weight.); forming a web from said aqueous suspension (Page 3, line 29 discloses “to form a fibrous web and drying said web to form said film.”) wherein said web has an OTR value in the range of 50 to 10 000 cc/m2*24h at 23°C, 50 % RH before said calendering step (Table 1.  Even though the exact HEISKANEN is substantially identical to the claimed product.  The OTR is a physical property and not a structure.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in HEISKANEN is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to arrive the exact ranges recited in the claimed invention.). 
Although HEISKANEN on page 5, lines 35-36 discloses that the web or film can be calendered and the web properties and moisture content may thus be adjusted in the calender.  However, HEISKANEN does not expressly disclose:  wherein the moisture content in the web is in the range of 3 to 30 weight-%; calendering said web at a line load of at least 40 kN/m, and at a temperature of at least 60°C.  
In the same field of art, ROTHFUSS is directed to a method for producing compressed or uncompressed sack paper, in which the web is produced in a paper machine.  The web is dewatered in a press, which may well include a shoe roll. It is then passed over drying cylinders until it can be wound up. That being said, ROTHFUSS discloses:  wherein the moisture content in the web is in the range of 3 to 30 weight-% (Para [0022] discloses “The smoothness result in the wide nip can preferably be improved by moistening the web to a value between 5 and 12% that is uniform over the web width before it enters the wide nip calender.” Para [0022], [0046] and claim 18.); calendering said web at a line load of at least 40 kN/m (The entire paragraph [0042] discloses “A compressive stress is now set in the wide nip 16 with pressurizing means (not shown in detail), which is the case with compressed sackcloth paper provides a maximum pressure of 3 to 15 MPa, preferably 5 to 10 MPa, and, in the case of compressed sack paper, a pressure of 1 to 10 MPa, preferably 2 to 5 MPa. This compressive stress 
The problem of pressing is essentially one of squeezing water from a compressible permeable medium. The drainage rate is governed by the pressure driving force divided by flow resistance. The amount of drainage is governed by the drainage rate multiplied by time.  The product of pressure multiplied by time is a useful parameter to describe the combined effect of these two factors. This product is called “press impulse”. The press impulse can be determined from the quotient of two readily known variables in pressing, the line loading (N/m) divided by speed (m/s).  Therefore, loading (N/m) and the compressive stress (3 to 15 MPa or 5 to 10 MPa or 1 to 10 MPa) are indirectly related, which in turn, are indicative that the claimed line loads (N/m) are conventional ranges, and the compressive stress (3 to 15 MPa or 5 to 10 MPa or 1 to 10 MPa) teaches that they are achieved by a calender operating at the claimed line loads (N/m).  Therefore, various line loads of the nip bar are clearly dependent on the paper grade and the intended use thereof and they are purely a design choice and can be readily done by one of ordinary skill in the art via routine optimization.), and at a temperature of at least 60°C (Para [0046] discloses the web temperature 50 to 90.degree. C., preferably 60 to 70.degree before wide nip calender 12 and on para [0011] discloses “It (i.e., the web) passes through the wide nip at approximately the same temperature that it has built up in the dryer section. This has a positive influence on the surface result of the web and also on the energy balance of the manufacturing machine.).
HEISKANEN by using a web that is dewatered in a press section, calendered, and then passed over drying cylinders at a moisture content, temperature, line of load as taught by ROTHFUSS so as to optimize the barrier properties of the web or film of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading ROTHFUSS disclosure, would also have been motivated to apply its teaching of improving the barrier properties of the web by adding a strengthening agent such as, for example, starch so as to produce a highly stretchable uncoated paper that is not a typical porous sack paper on a paper machine without compromising with its printability for the benefit of the claimed invention.    

Regarding claim 2, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  ROTHFUSS further discloses:  wherein the line load is at least 60 kN/m (The explanation with respect to the line load of at least 40 kN/m in claim 1 applies herein as well and will not be repeated to avoid redundancy.).

Regarding claim 3, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  ROTHFUSS further discloses:  wherein the calendering is performed at a temperature of at least 80°C (Para [0046] discloses the web temperature 50 to 90.degree. C., preferably 60 to 70.degree before wide nip calender 12 and on para [0011] discloses “It (i.e., the web) passes through the wide nip at approximately the same temperature that it has built up in the dryer section. This has a positive influence on the surface result of the web and also on the energy balance of the manufacturing machine.).

HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  ROTHFUSS further discloses:  wherein said calendering step is performed in any one of a soft nip 3calender, an extended calender, a hard nip calender, a belt calender and a shoe calender (Para [0035] discloses “wide nip calender 12, which is also referred to as a "shoe calender", is arranged behind the moistening device 10 in the direction of travel 9 of the web.”).

Regarding claim 5, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:  wherein said aqueous suspension comprises more than 80 % by weight nanocellulose based on the weight of the total amount of fibers in the film and/or normal fibers in a range of 0 to 20 % by weight based on the weight of the total amount of fibers in the film (Nanocellulose is disclosed in the background section page 2, line 23, but the summary section page 3, lines 24-25 disclose “a microfibrillated cellulose, wherein the dry content of the suspension is in the range of from 0.1 to 10% by weight.  Even though the exact ranges nanocellulose is not discloses, nevertheless, one of ordinary skill in the art would have recognized that the amount of fiber in the aqueous suspension is predictable.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) (mere duplication of parts or composition in a solution without any new and unexpected results is a routine practice within one of ordinary skill in the art.).

Regarding claim 6, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 5.  HEISKANEN further discloses:  wherein said normal fibers are a chemical pulp (Page 7, lines 25-29 discloses “ The cellulose fibers of the pulp to be supplied may thus be pre-treated enzymatically or chemically, for example to hydrolyse or swell fiber or reduce the quantity of hemicellulose or lignin. The cellulose fibers may be chemically modified before fibrillation,…”). 

HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses: wherein the OTR value of said film is in the range of from 0.1 to 180 cc/m.sup.2*24 h at 23.degree. C., 50% RH (Table 1.  Even though the exact ranges of the OTR is not as the same range in the claimed invention, but the product made by HEISKANEN is substantially identical to the claimed product.  The OTR is a physical property and not a structure.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in HEISKANEN is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to arrive the exact ranges recited in the claimed invention.).

Regarding claim 8, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses: wherein the OTR value of said film in the range of 0.1 to 200 cc/m.sup.2*24 h at 38.degree. C., 85% RH (The explanation in claims 1 and 7 applies herein as well.).

Regarding claim 9, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:   wherein said nanocellulose and/or normal fibers are any one of softwood and hardwood fibers or a mixture or combination thereof (Page 8, lines 9-10 discloses “MFC is produced from wood cellulose fibers, both from hardwood or softwood fibers.”).

Regarding claim 10, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  ROTHFUSS further discloses:  wherein the moisture content in the web is in the range of 4 to 25 weight-% before said calendering step (Para [0022] discloses “The smoothness result in the wide nip  is predictable.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include moisture content in any ranges with a reasonable expectation of obtaining a suitable web or film.). 

Regarding claim 11, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  ROTHFUSS further discloses:  wherein the moisture content in the film is in the range of 2 to 10 weight-% after said calendering step (The explanation in claim 10 applies herein as well.).

Regarding claim 12, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:   wherein the aqueous suspension forming said web comprises additives or chemicals, wherein said additives or chemicals are any one of retention aids, wet strength chemicals, optical agents, drainage chemicals, biocides, lubricants, defoaming agents, dry strength chemicals, cross linking chemicals and filler or a combination thereof (Page 4, lines 1-4 discloses “According to one embodiment of the first aspect the first suspension may further comprise any one of a starch, carboxymethyl cellulose, a filler, retention chemicals, flocculation additives, deflocculating additives, dry strength additives, softeners, or mixtures thereof.”). 

Regarding claim 13, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:   wherein said web is further surface treated prior to said calendering step, and wherein said surface treatment includes providing said web with any one of a surface sizing agent and a slipping agent, a superfine microfibrillated cellulose, a polysaccharide, being any one of a starch, carboxymethyl cellulose (CMC), guar gum, hemicellulose and pectin, or a metal salt or a mixture or combination of said surface treatments (Page 4, lines 33-37 discloses “According to another embodiment the mixture may be applied to the substrate in a surface sizing step in a paper or paperboard making process.  The mixture may be applied as a conventional surface sizing liquid or as a foam. By surface sizing is meant conventional contact coating methods used in paper and paperboard industry. Those are e.g. film press, surface sizing…”.).

Regarding claim 14, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:   wherein the method further comprises the step of activating said web through flame, corona, plasma techniques (Page 2, lines 3-4 discloses “However, many of the above solutions require either a post-treatment step or high dosages in order to be effective.  The three most common methods of surface treatment or surface modification used in the industry are corona, flame, and plasma and, therefore, one of ordinary skill in the art knows that a film could requires a post-treatment such as surface treatment or surface modification using aforementioned techniques in which the claim’s limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)).

Regarding claim 15, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:  wherein said film is further provided with a lamination layer on at least one side thereof, after said calendering step (Page 4, line15-16 discloses “The said film may be any one of a free-standing film and a film coating on a paper or paper board.  Applicant’s disclosure on page 14, lines 1-6 discloses “The lamination may be performed through any conventional technique, such as extrusion coating, lamination, or metallization. Also varnishing or converting on a printing press 

Regarding claim 16, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:  wherein said web is further provided with cross-linking agents (HEISKANEN in the background section discloses “In addition to this chemical modification, the possibility of cross-linking fibrils or fibrils and copolymers has been investigated.  It is obvious that one of ordinary skill in the art knows that the MFC fiber could be using cross-linking agent to improves water fastness of the films but also water vapor transmission rates as discloses by HEISKANEN in which the claim’s limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)).

Regarding claims 17 and 18, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  ROTHFUSS further discloses:  wherein the method further comprises a step of cooling said film after said calendering step and a step of pre-moisturizing said web prior to said calendering step (Para [0046] discloses “It was recognized during the tests that a cooling cylinder 22 should be arranged sensibly after drying and before steaming if the web temperature without a cooling cylinder before the nip is more than approx. 70 ° C.  In the case of an offline process, this cooling roller will therefore generally not be required.” And para [0040] discloses “In this case, the application of moisture could take place equally with steam or water; a cooling roller 22 could rather be dispensed with when using water.”  It is obvious that one of ordinary skill in the art knows that cooling the film or web after calendering before winding up the web helps avoiding warpage of the web roll and pre- moisturizing said web prior to said calendering helps the surface treatment of the web in which both of the respective claim’s limitation are considered insignificant extra-solution activity (MPEP 2106.05(g)).

HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:  wherein said film has a specific formation number of below 0.60 g 0.5/m (Page 4, lines 12-15 discloses “According to one embodiment of the second aspect the film may have a basis weight of less than 50 g/m2, or less than 35 g/m2 , or less than 25 g/m2 .  The film may be any one of a free-standing film and a film coating on a paper or paper board.  It is well established that traditionally, formation (i.e. basis weight variation in small scale of a web) was visually checked by the paper machine crew. Later, formation testers based on optical measurement and imitating the human eye, replaced visual inspection.  From the description of the Applicant disclosure on Page 13, lines 10-22, where the evenness characterizes the densification of the film and the uniform distribution of the fibers, the HEISKANEN web is likewise calendered, one skilled in the art would expect it to likewise have an evenness value comparable to that of the claimed invention. Thus, specific formation number of below 0.60 g 0.5/m is not patentable since a worker in a laboratory could conduct various trial and error tests so as to arrive the exact value recited in the claimed invention.).

Regarding claim 20, HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 1.  HEISKANEN further discloses:  wherein said nanocellulose is any one of a microfibrillated cellulose and a nanocrystalline cellulose (Page 7, lines 11-15).

Regarding claim 21, HEISKANEN discloses:  A film having an OTR value in the range of 0.1 to 200 cc/m.sup.2*24 h at 23.degree. C., 50% relative humidity (RH) comprising at least 60% by weight nanocellulose based on the weight of the total amount of fibers in the film obtained by the method as claimed in claim 1 (The explanations provided in claim 1 is equally applied herein as well and will not be repeated to avoid redundancy.).

HEISKANEN in view of ROTHFUSS discloses all of the limitations of its base claim 21.  HEISKANEN further discloses:  wherein said film is any one of a freestanding film and a lamination layer on a polymer substrate, paper or paperboard (The explanations provided in claim 15 is equally applied herein and will not be repeated to avoid redundancy.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soili Hietanen, et al. (US 20030056915 A1) of record, is directed to a method for producing a calendered paper web formed from a fibrous raw material in a paper machine.
HIDEYUKI MIKADO (JP 11320802 A) of record, is directed to a barrier sheet being used for various flexible packages and having excellent gas-barrier and water-vapor-barrier properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748